UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6625



RICHARD A. CAROLINA,

                                              Plaintiff - Appellant,

          versus


SOUTH CAROLINA DEPARTMENT OF CORRECTIONS; C.
J. CEPAK, Warden, Broad River Correctional
Institution; WILLIAM M. WHITE, Associate
Warden, Broad River Correctional Institution;
TIMOTHY RILEY, Captain, Broad River Correc-
tional Institution; PAULA WOODLIEF, School
Teacher, Broad River Correctional Institution;
LINDA ALLEN, Corporal, Broad River Correc-
tional Institution,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Joseph F. Anderson, Jr., District
Judge. (CA-97-1312-6-17AK)


Submitted:   December 17, 1998            Decided:   January 5, 1999


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard A. Carolina, Appellant Pro Se.        Holly Saleeby Atkins,
Columbia, South Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Richard A. Carolina appeals the district court’s orders deny-

ing relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint

and declining to reconsider that order.       See Fed. R. Civ. P. 59.

We have reviewed the record and the district court’s opinion

accepting   the   magistrate   judge’s   recommendation   and   find   no

reversible error.    Moreover, the district court did not abuse its

discretion in declining to reconsider its order.      Accordingly, we

affirm on the reasoning of the district court.        See Carolina v.

Department of Corrections, No. CA-97-1312-6-17AK (D.S.C. Feb. 10,

1998; Mar. 16, 1998).    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                                AFFIRMED




                                   2